Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claims filed on 03/18/2020 are pending.

The telephone interview initiated by the Examiner with the Representative Li Jiang (Reg. No. 74,191) on 2/22/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claim 2 is canceled.
Claims 1 and 3-19 are pending with claims 1, 3, 13, 17 and 19 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1.	(Currently Amended)  An image processing device, comprising:
a memory for storing program instructions; and 
a processor coupled to the memory to recall the program instructions that, when executed by the processor, cause the processor to perform operations including:
acquiring at least two first images, wherein a resolution of the at least two first images is a first resolution;
acquiring at least two second images, wherein a resolution of the at least two second images is a second resolution, and the second resolution is lower than the first resolution;
using the at least two first images to determine a first depth map corresponding to the at least two first images under a limit of a first disparity threshold;
using the at least two second images to determine a second depth map corresponding to the at least two second images under a limit of a second disparity threshold, wherein the second disparity threshold is greater than the first disparity threshold; and 
combining the first depth map with the second depth map to generate a combined depth map, including using depths of a first portion of pixels on the first depth map and depths of a second portion of pixels on the second depth map to generate the combined depth map, wherein the first portion of pixels are pixels on the first depth map that match a third portion of pixels, and the third portion of pixels are pixels other than the second portion of pixels on the second depth map.

2.	(Canceled)

3. (Currently Amended)  The image processing device according to claim [[2]] 1, wherein disparities corresponding to depths of the third portion of pixels are less than or equal to a third disparity threshold.
4. (Previously Presented) The image processing device according to claim 3, wherein: the third disparity threshold is equal to a value obtained by dividing the first disparity threshold by a first value; the first value is a pixel ratio of the first resolution to the second resolution in a first direction; and the first direction is a pixel scanning direction when the first depth map and the second depth map are acquired. 
5. (Previously Presented) The image processing device according to claim 4, wherein using the depths of the first portion of pixels on the first depth map and the depths of the second portion of pixels on the second depth map to generate the combined depth map further includes: maintaining the depths of the second portion of pixels on the second depth map; and on the second depth map, replacing the depths of the third portion of pixels with depths corresponding to values obtained by dividing disparities corresponding to the depths of the first portion of pixels by the first value. 
6. (Previously Presented) The image processing device according to claim 1, wherein using the at least two first images to determine the first depth map corresponding to the at 
7. (Previously Presented) The image processing device according to claim 6, wherein performing the segmentation processing in each of the at least two first images further includes: performing the segmentation processing in each of the at least two first images according to a processing capability of a system. 
8. (Previously Presented) The image processing device according to claim 1, wherein using the at least two first images to determine the first depth map corresponding to the at least two first images under the limit of the first disparity threshold further includes: determining a to-be-processed region on each of the at least two first images, respectively; and using to-be-processed regions of the at least two first images to determine the first depth map under the limit of the first disparity threshold. 
9. (Previously Presented) The image processing device according to claim 8, wherein determining a to-be-processed region in each of the at least two first images further includes: determining a to-be-processed region according to a processing capability of a system. 

11. (Previously Presented) The image processing device according to claim 10, wherein determining a to-be-processed region in each of the at least two first images according to the expected moving position of the movable object further includes: taking the expected moving position as a center and determining a region matching the expected moving position on a first image according to a specified region size; and when the region matching the expected moving position exceeds the first image, modifying the region matching the expected moving position to obtain a to-be-processed region having the specified region size on the first image region. 
12. (Previously Presented) The image processing device according to claim 10, wherein determining a to-be-processed region in each of the at least two first images according to the expected moving position of the movable object further includes: taking the expected moving position as a center and determining a region matching the expected moving position on a first image according to a specified region size; and when the region matching the movable position exceeds the first image, determining a region, within the region matching the expected moving position, that does not exceed the first image as a to-be-processed region. 
13. (Currently Amended)  The image processing device according to claim 11, wherein, before taking the expected moving position as the center and determining the region matching the expected moving position on a first image according to the specified region size, the operations further include:
determining the specified region size according to a processing capability of a system.

14. (Previously Presented) The image processing device according to claim 10, wherein the at least two first images are captured by a photographing device on the movable object; and estimating the expected moving position of the movable object further includes: acquiring a current speed of a reference object in a photographing device coordinate system; and estimating the expected moving position according to the current speed of the reference object in the photographing device coordinate system. 
15. (Previously Presented) The image processing device according to claim 14, wherein acquiring the current speed of the reference object in the photographing device coordinate system further includes: using a current moving speed of the movable object to estimate the current speed of the reference object in the photographing device coordinate system; or, using previously moved positions of the movable object to estimate the current speed of the reference object in the photographing device coordinate system. 
16. (Previously Presented) The image processing device according to claim 7, wherein the processing capacity of the system is a maximum computing capacity of a computing unit of the system. 
17. (Currently Amended)  The image processing device according to claim 1, wherein the operations further include:
acquiring at least two third images, the third images having the second resolution;
using the at least two third images to determine a third depth map corresponding to the at least third images under the limit of the second disparity threshold; and 
avoiding obstacles by using the third depth map and the combined depth map.

18. (Previously Presented) The image processing device according to claim 1, wherein acquiring the at least two second images further includes: down-sampling the at least two first images to obtain the at least two second images.

19. (Currently Amended)  The image processing device according to claim [[10]] 1, wherein the operations further include:
selecting an image group from a plurality of image groups according to a moving direction of the movable object, wherein the selected image group includes the at least two first images.


REASON FOR ALLOWANCE





The claimed invention is an image processing with a distinct combination of limitations (emphasis added):  “a processor coupled to the memory to recall the program instructions that, when executed by the processor, cause the processor to perform operations including: acquiring at least two first images, wherein a resolution of the at least two first images is a first resolution; acquiring at least two second images, wherein a resolution of the at least two second images is a second resolution, and the second resolution is lower than the first resolution; using the at least two first images to determine a first depth map corresponding to the at least two first images under a limit of a first disparity threshold; using the at least two second images to determine a second depth map corresponding to the at least two second images under a limit of a second disparity threshold, wherein the second disparity threshold is greater than the first disparity threshold; and combining the first depth map with the second depth map to generate a combined depth map, including using depths of a first portion of pixels on the first depth map and depths of a second portion of pixels on the second depth map to generate the combined depth map, wherein the first portion of pixels are pixels on the first depth map that match a third portion of pixels, and the third portion of pixels are pixels other than the second portion of pixels on the second depth map”.



Regarding claim 1, Hsieh et al (“Hsieh”) [US 2017/0186171 A1] meets the claim limitations as follows: An image processing device [Fig. 2: a depth image processing system 200; para. 0039], comprising: a memory for storing program instructions [Fig. 2: processing module 210; Fig. 3: a flowchart illustrating a depth image processing algorithm; para. 0043- 0055]; and a processor coupled to the memory to recall the program instructions [Fig. 2: processing module 210; Fig. 3: a flowchart illustrating a depth image processing algorithm; para. 0043- 00055 describe the details of the algorithm] that, when executed by the processor, cause the processor to perform operations including: acquiring at least two first images, wherein a resolution of the at least two first images is a first resolution [Fig. 3: S301: ‘a first image and a second image with a first resolution’; para. 0043- 0055 describe the details of the algorithm]; acquiring at least two second images, wherein a resolution of the at least two second images is a second resolution [Fig. 3: S303: ‘a third image and a fourth image with a second resolution’; para. 0043- 0055 describe the details of the algorithm], and the second resolution is lower than the first resolution [para. 0011: ‘the second resolution is smaller than the first resolution]; using the at least two first images to determine a first depth map [Fig. 3: S309: ‘Compute a second depth image according to the first image and the second image’] corresponding to the at least two first images under a limit of a first disparity threshold [para. 0009: ‘A depth image is computed through the first image and the second image when the disparities of the feature pairs are all smaller than a disparity threshold’]; using the at least two second images to determine a second depth map [Fig. 3: S305: ‘Compute a low resolution depth image … according to the first image and the second image’; para. 0045-0049] corresponding to the at least two second images under a limit of a second disparity threshold [Fig. 4c, 5; para. 0012-0014; 0043-0049: disclose a second threshold for the third image 430 and the fourth image 440],  wherein the second disparity threshold is greater than the first disparity threshold; and combining the first depth map with the second depth map to generate a combined depth map, including using depths of a first portion of pixels on the first depth map and depths of a second portion of pixels on the second depth map to generate the combined depth map, wherein the first portion of pixels are 



Hsieh does not disclose explicitly the following claim limitations (emphasis added): wherein the second disparity threshold is greater than the first disparity threshold; and combining the first depth map with the second depth map to generate a combined depth map, including using depths of a first portion of pixels on the first depth map and depths of a second portion of pixels on the second depth map to generate the combined depth map, wherein the first portion of pixels are pixels on the first depth map that match a third portion of pixels, and the third portion of pixels are pixels other than the second portion of pixels on the second depth map.

Other Prior Arts were found and applied. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1 and 3-19 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488